56 F.3d 75NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Yusuf D. REEVES, Defendant-Appellant.
No. 94-30343.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Yusuf D. Reeves appeals the district court's revocation of his supervised release for violating the conditions of his release by possessing cocaine with the intent to distribute.  He contends that there was insufficient evidence to establish that he possessed cocaine with the intent to distribute.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The district court may revoke a defendant's term of supervised release if it finds by a preponderance of the evidence that the defendant violated a term of supervised release.  See 18 U.S.C. Sec. 3583(e)(3); United States v. Lockard, 910 F.2d 542, 543 (9th Cir. 1990).


4
Here, Reeves stipulated that a search of his hotel room and vehicle produced a blue glass plate and a razor blade with cocaine residue, $1,542 in United States currency, a pistol with 15 rounds of ammunition, two cellular phones, a pager, and a nylon bag containing plastic bags and razor blades.  The phone records for Reeve's cellular phone in his hotel room reflected that over 500 calls had been placed in the six days prior to his arrest, and that 87 of those calls had been placed in the 24 hours immediately preceding his arrest.  At the revocation hearing, Reeves was unable to explain why so many calls had been placed on his phone and gave inconsistent testimony regarding how he obtained the currency.  The district court did not commit clear error in finding by a preponderance of the evidence that Reeves possessed cocaine with the intent to distribute.  See id.;  United States v. Wilson, 900 F.2d 1350, 1355 (9th Cir. 1990).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3